Dalianis and Duggan, JJ.,
concurring in part and dissenting in part. Though we concur in the result, we disagree -with the majority’s holding that:
Therefore, in the context of a custody determination, unless a third party is either a grandparent or stepparent who has established in loco parentis status, he or she may not obtain custody of the child over a biological or adoptive parent.
As we made clear in our dissent to In the Matter of R.A. & J.M., 153 N.H. 82 (2005), we believe that no relative or other third party can obtain custody of a child over fit biological or adoptive parents. See id. at 115 (Dalianis and Duggan, JJ., dissenting). Thus, we concur as to the result, but respectfully dissent as to the majority’s reasoning concerning grandparents or stepparents.